

115 HRES 1123 IH: Recognizing the systematic abductions of Japanese citizens by North Korea.
U.S. House of Representatives
2018-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1123IN THE HOUSE OF REPRESENTATIVESOctober 12, 2018Mr. Garrett submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the systematic abductions of Japanese citizens by North Korea.
	
 Whereas the United States of America recognizes that North Korea was abducting Japanese citizens since the 1970s;
 Whereas the Universal Declaration of Human Rights upholds the basic principles of liberty and freedom enshrined within the United States Constitution and Bill of Rights;
 Whereas human rights awareness is essential to the realization of fundamental freedoms and contributes to promoting equality, preventing conflict and human rights violations, and enhancing participation in democratic processes;
 Whereas these abductions of Japanese citizens by North Korea directly conflict with the basic principle of liberty and freedom; and
 Whereas there have been several attempts at dialogue between North Korea and Japanese leaders in an effort to yield stable results: Now, therefore, be it
	
 That the House of Representatives— (1)calls on the Government of North Korea to release any abducted foreign nationals, including, but not limited to, those from Japan;
 (2)urges the Government of North Korea to return the remains and provide information on any deceased abductees;
 (3)urges the Government of North Korea to make such reparations as are appropriate regarding abductees; and
 (4)urges the Government of North Korea to apologize and permanently cease such activities. 